IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                    June 26, 2001 Session

    STATE OF TENNESSEE v. MARY CHRISTINE WHITESIDE COOK

                     Appeal from the Criminal Court for Bradley County
                             No. 86-28   R. Steven Bebb, Judge



                                 No. E2000-02802-CCA-R3-CD
                                         July 27, 2001

The defendant, Mary Christine Whiteside Cook, seeks to appeal as of right from the trial court’s
denying her petition to enforce a plea bargain agreement and her request for a writ of habeas corpus.
She asserts that pursuant to the agreement, she is entitled to immediate release from her
imprisonment, which results from her 1986 conviction upon her plea of guilty to first degree murder.
We are constrained to dismiss the appeal because of the lack of jurisdiction.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOSEPH M. TIPTON, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR. and
ROBERT W. WEDEMEYER , JJ., joined.

Charles C. Morrow, Nashville, Tennessee, for the appellant, Mary Christine Whiteside Cook.

Paul G. Summers, Attorney General and Reporter; John H. Bledsoe, Assistant Attorney General;
Jerry N. Estes, District Attorney General; and Sandra N.C. Donaghy, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

       The defendant was charged in 1985 with the murder, conspiracy to murder, and the procuring
of codefendants to assault with intent to commit first degree murder of the victim, Judith Penley.
Pursuant to a written plea agreement, the defendant pled guilty to first degree murder in April 1986.
The agreement provides that the state dismiss the other charges against the defendant and states the
following:

               Further, the State of Tennessee agrees that, after the defendant’s
               service of ten years, the State will not object to or in any way hinder,
               by oral or written communication, the defendant’s efforts, if any, to
                seek executive clemency, commutation of sentence, or other release
                from custody.

The defendant is currently serving the life sentence resulting from this conviction.

        The defendant filed a petition to enforce her plea bargain agreement, claiming that the state
has violated its agreement not to object to or hinder her efforts to seek clemency, sentence
commutation, or other release from custody. In the petition, she alleges that although she sought
executive clemency or commutation of her sentence, the state has declined to consider either. She
also alleges that the state opposed her application to the federal district court regarding this matter,
resulting in the dismissal of her application. She argues that the only remedy available should be
specific performance of the agreement and requests her immediate release. In the trial court, the state
responded that the agreement did not bind the entire state of Tennessee, pointing to the express
language of the agreement, which provides that the “agreement will be binding upon the State of
Tennessee, as prosecutor in this case, and the defendant, Mary Christine Whiteside Cook.” It
asserted that the state, as a prosecutor in the case, has complied with the terms of the agreement. On
appeal, the defendant adds the claim that her sentence is illegal. She contends that the sentence is,
therefore, void.

         As for our jurisdiction over this appeal, the state asserts that the defendant was not entitled
to an appeal as of right pursuant to Rule 3(b), T.R.A.P., because she waived her right to appeal in
the plea bargain and because a petition to enforce a plea agreement is not listed in the Rule as an
action from which an appeal as of right lies. It also asserts that the sentence is not void, thereby
foreclosing the viability of the appeal through a writ of certiorari. See Jerry L. Cox v. State, No.
E2000-02044-CCA-R3-PC, Sullivan County (Tenn. Crim. App. Apr. 17, 2001). Moreover, it
contends that the pleadings fail to meet the statutory requirements for a petition for writ of habeas
corpus, which must be strictly followed. See Tenn. Code Ann. § 29-21-107; Archer v. State, 851
S.W.2d 157, 165 (Tenn. 1993). Finally, the state notes that no written order denying the defendant’s
petition was entered by the trial court, although it notes that the transcript of the trial court’s rulings
is in the record.

        We agree with the state’s assessments in this case. An appeal as of right pursuant to Rule
3(b), T.R.A.P., lies from judgments or final orders in specified circumstances which do not apply
in this case other than habeas corpus actions. However, even viewing the defendant’s case as a
habeas corpus case, the lack of entry of a final judgment or order precludes us from deciding this
case on appeal. Ultimately, we see no circumstance in the record that would allow us to accept
jurisdiction.

        In consideration of the foregoing, we dismiss the appeal.


                                                         ___________________________________
                                                         JOSEPH M. TIPTON, JUDGE


                                                   -2-